                  Case 1:17-cr-00483-CM Document 72 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                        -against-
                                                                   17-CR-483 (CM)
 ALEXIS VEGA RODRIGUEZLUIS
 ALBERTO PIMENTEL GAUTIER,                                                                I
                                    Defendant.
                                                                                          I
                                                                                          !I
              ORDER TO ANSWER MOTION FILED PURSUANT TO 28 U.S.C. § 22551

McMahon, J.:

       It has come to the Court's attention that defendant has filed a motion to vacate liis

conviction and sentence, pursuant to 28 U.S.C. § 2255, under his criminal docket 17 Ct 483
                                                                                          !
(CM). Habeas petitions are to be filed as civil proceedings. The Clerk of the Court is to directed   !
to create a civil docket number for this case.                                            I          :
       The U.S. Attorney's Office is directed to file a response to defendant's § 2255 Iilotion and!

all ancillary motions at docket entries## 67, 69, and 70, within thirty days of this ordeJ.          ;

Defendant shall have thirty days from the date he is served with the Government's respL1.se to
                                                                                          i
                                                                                                     !
                                                                                          I
file a reply. The motion will be considered fully submitted on the date defendant's reply is due.
                                                                                          j          I


                                                                                          I
All subsequent filings must include the civil and criminal docket number and will be d9cketed in ;
                                                                                      I          ,
the criminal case.
                                                                                          I          .
                                                                                          I
                                                                                          I
       The Clerk of Court shall notify the Criminal Division of the U.S. Attorney's Of:fice for
                                                                                          l
the Southern District of New York that this order has been issued.                        I
                                                                                          I
 Dated:         July 27 2021
                                                                                          I

          : I
                New York, New York

                LiSDC SDNY
                               -------                         ~tUL
                                                            COLLEEN McMAHON               !
          I                                                United States District Judge
                DOCUMENT
                ELECTRO~lCALLY FILED
                DOC#: -~......_--f---l---'--
